Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 1 of 13 Page ID #:130




                                  EXHIBIT 5
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 2 of 13 Page ID #:131



   11/05/2010       MARTIN JACINTO     404 N WATERMAN AVE        SAN BERNARDINO        CA Property

      •   Clipboard
      •   Print or Export
      •

      •   APN: 0135-144-13
      •   APN Sequence Number: 001
      •     404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN BERNARDINO COUNTY)
      •   Subdivision Name: CYPRESS
      •   Legal Description: CYPRESS TRACT LOT 22 BLK A EX ST
      •   Building Square Feet: 741
      •   Land Square Feet: 6,500
      •   Year Built: 1965

      •   Latest Tax Roll/Assessment Information
      •   Tax Year: 2016
      •   Tax Amount: $986.28
      •   Assessed Year: 2017
      •   Assessed Value: $71,400
      •   Sale Date: 11/05/2010
      •   Sale Amount: $40,000
      •   Document Number: 130
      •   Total Value: $71,400
      •   Land Value: $35,700
      •   Improvement Value: $35,700

   Most Current Ownership Information - 11/05/2010

      •   Owner: MARTIN JACINTO
      •   Mailing Address: 404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN
          BERNARDINO COUNTY)
      •   Owner: CAROLINE RAMIREZ [ View Person Record ]
      •   Address: 404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN BERNARDINO
          COUNTY)
      •   Mailing Address: 404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN
          BERNARDINO COUNTY)
      •   Seller: MARTIN C JACINTO
      •      404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN BERNARDINO COUNTY)
      •   Owner Ownership Rights: Joint Tenants
      •   Owner Relationship Type: Husband/Wife
      •   Recording Date: 11/05/2010
      •   Sale Date: 11/05/2010
      •   Absentee Indicator: Situs Address Taken From Sales Transaction - Determined Owner Occupied
      •   Deed Sec Cat: Interfamily Transfer, Resale, Cash Purchase
      •   Universal Land Use: Auto Repair
      •   Property Indicator: Service (General Public)
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 3 of 13 Page ID #:132



      •   Inter Family: Yes
      •   Resale New Construction: Resale
      •   Residential Model Indicator: Based On Zip Code and Value Property is Not Residential
      •   Document Number: 460999

      •   Mortgage
      •   No Mortgage
      •   Recording Date: 11/05/2010
      •   Document Number: 460999
      •   Registry Entries:
              o Document Type: Deed
              o Document Number: 000000460999
              o Transaction Type: Nominal
              o Batch Id: 20101115
              o Batch Sequence: 00242
              o Recording Date: 11/05/2010
              o

   Previous Ownership Information

      •   Owner: LEE B ANGELUS [ View Person Record ]
      •   Mailing Address: 3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN
          BERNARDINO COUNTY)
      •   Owner: ROSEMARY ANGELUS
      •   Address: 3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN BERNARDINO
          COUNTY)
      •   Mailing Address: 3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN
          BERNARDINO COUNTY)
      •      404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN BERNARDINO COUNTY)
      •   Owner Ownership Rights: Trust
      •   Recording Date: 04/06/1979
      •   Sale Code: Unknown
      •   Sale Amount: $40,000
      •   Absentee Indicator: Absentee(Mail And Situs Not =)
      •   Universal Land Use: Auto Repair
      •   Property Indicator: Service
      •   Residential Model Indicator: Property is Residential
      •   Document Number: 130

      •   Mortgage Information not available

   Previous Ownership Information

      •   Owner: MARTIN C JACINTO
      •   Mailing Address: 404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN
          BERNARDINO COUNTY)
      •   Owner: CAROLINE RAMIREZ [ View Person Record ]
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 4 of 13 Page ID #:133



      •   Address: 404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN BERNARDINO
          COUNTY)
      •   Mailing Address: 404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN
          BERNARDINO COUNTY)
      •      404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN BERNARDINO COUNTY)
      •   Owner Relationship Type: Husband And Wife
      •   Recording Date: 04/06/1979
      •   Sale Code: Unknown
      •   Sale Amount: $40,000
      •   Absentee Indicator: Owner Occupied
      •   Universal Land Use: Auto Repair
      •   Property Indicator: Service
      •   Residential Model Indicator: Property is Residential
      •   Document Number: 130

      •   Mortgage Information not available

   Previous Ownership Information

      •   Owner: LEE B ANGELUS [ View Person Record ]
      •   Mailing Address: 2359 MESQUITE DR, SAN BERNARDINO, CA 92404-3109 (SAN BERNARDINO
          COUNTY)
      •   Owner: ROSEMARY ANGELUS [ View Person Record ]
      •   Address: 2359 MESQUITE DR, SAN BERNARDINO, CA 92404-3109 (SAN BERNARDINO
          COUNTY)
      •   Mailing Address: 2359 MESQUITE DR, SAN BERNARDINO, CA 92404-3109 (SAN BERNARDINO
          COUNTY)
      •      404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN BERNARDINO COUNTY)
      •   Owner Ownership Rights: Trust
      •   Recording Date: 04/06/1979
      •   Sale Code: Unknown
      •   Sale Amount: $40,000
      •   Absentee Indicator: Absentee(Mail And Situs Not =)
      •   Universal Land Use: Auto Repair
      •   Property Indicator: Service
      •   Residential Model Indicator: Property is Residential
      •   Document Number: 130

      •   Mortgage Information not available

   Previous Ownership Information

      •   Owner: MARTIN C JACINTO [ View Person Record ]
      •   Mailing Address: 3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN
          BERNARDINO COUNTY)
      •   Owner: CAROLINE RAMIREZ [ View Person Record ]
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 5 of 13 Page ID #:134



        •    Address: 3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN BERNARDINO
             COUNTY)
        •    Mailing Address: 3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN
             BERNARDINO COUNTY)
        •       404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN BERNARDINO COUNTY)
        •    Owner Relationship Type: Husband And Wife
        •    Recording Date: 04/06/1979
        •    Sale Code: Unknown
        •    Sale Amount: $40,000
        •    Absentee Indicator: Absentee(Mail And Situs Not =)
        •    Universal Land Use: Auto Repair
        •    Property Indicator: Service
        •    Residential Model Indicator: Property is Residential
        •    Document Number: 130

        •    Mortgage Information not available



                                                               404 N Waterman Ave, San Bernardino, CA 92410
                                                                                                 Property Address:

                                                                                               404 N Waterman Ave

                                                                                             San Bernardino, CA 92410




     Combined Report                                                      404 N Waterman Ave, San Bernardino, CA 92410
   All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
   hereof.

   Property Profile
                                                               404 N Waterman Ave, San Bernardino, CA 92410

    Property Information

                                                                                                                                Mailing
    Owner(s):                                         Jacinto Martin C / Ramirez Caroline                                                   3420 Broadm
                                                                                                                                Address:

                                                                                                                                Property
    Owner Phone:                                      Unknown                                                                               404 N Waterm
                                                                                                                                Address:

    Vesting Type:                                     N/A                                                                       Alt. APN:   0135-144-13-

    County:                                           San Bernardino                                                            APN:        0135-144-13-

                                                                                                                                Census
    Map Coord:                                        16-F3                                                                                 005800
                                                                                                                                Tract:
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 6 of 13 Page ID #:135



    Lot#:                                             22                                                                        Block:      A

    Subdivision:                                      Cypress                                                                   Tract:      CYPRESS

    Legal:                                            Cypress Tract Lot 22 Blk A Ex St




    Property Characteristics
    Use:                   Auto Repair                              Year Built / Eff. :               1965 / 1965                               Sq. Ft. :

    Zoning:                                                         Lot Size Ac / Sq Ft:              0.149 / 6500                              # of Units:

    Stories:                                                        Improvements:                                                               Parking / #

    Gross Area:            741                                      Garage Area :                                                               Basement A




    Sale and Loan Information
    Sale / Rec Date:                                                    *$/Sq. Ft.:                                                         2nd Mtg.:

    Sale Price:                                                         1st Loan:                                                           Prior Sale Am

    Doc No.:                                                            Loan Type:                                                          Prior Sale Da

    Doc Type:                                                           Transfer Date:                                                      Prior Doc No.

    Seller:                                                             Lender:                                                             Prior Doc Typ

   *$/Sq. Ft. is a calculation of Sale Price divided by Sq. Feet.



    Tax Information
    Imp Value:                $35,700                                                                Exemption Type:

    Land Value:               $35,700                                                                Tax Year / Area:                    2017 / 7-062

    Total Value:              $71,400                                                                Tax Value:

    Total Tax Amt:            $1,084.85                                                              Improved:                           50%




     Property Profile                                                     404 N Waterman Ave, San Bernardino, CA 92410
   All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
   hereof.




   Transaction History
                                                                404 N Waterman Ave, San Bernardino, CA 92410

    Transaction History
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 7 of 13 Page ID #:136



    Transaction History provides records for the past ten years. To request additional information, please contact your local Sales Representative, C
    additional fee you may click here .




    History Record #
                           SALE/TRANSFER
    1:

    Buyer:                 Jacinto,Martin C                                                      Seller:                            Jacinto Martin C


    Transaction Date:      11/05/2010                                                            Sale Price:


    Recording Date:        11/05/2010                                                            Sale Price Type:


    Recorded Doc #:        460999                                                                Title Company:


    Document Type:         Deed Transfer                                                         Vesting Type:                      N/A




    History Record # 2
                            SALE/TRANSFER
    :

    Buyer:                  Angelus Lee B &                                                       Seller:                           Simmons Inv Corp


    Transaction Date:       07/25/1990                                                            Sale Price:                       $95,000


    Recording Date:         08/01/1990                                                            Sale Price Type:                  Full Value


    Recorded Doc #:         0000303961                                                            Title Company:                    Orange Coast Title


    Document Type:          Deed Transfer                                                         Vesting Type:                     N/A




     Transaction History                                                  404 N Waterman Ave, San Bernardino, CA 92410
   All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page
   hereof.




        •    [ - ] CAROLINA S RAMIREZ , 53 Years Old (California)
                   o Add To Favorites
                   o Clipboard
                   o Print or Export
                  o
                  o    CAROLINA S RAMIREZ - 53 Years Old
                  o
                  o    CAROLINA S RAMIREZ (06/19/1990 to 01/04/2018)
                  o    CAROLINA R JACINTO (01/03/2008 to 10/07/2016)
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 8 of 13 Page ID #:137



           o   CAROLINA R SOLANO (06/19/1990 to 10/27/2013)
           o   CAROLINA R RAMIREZ (06/19/1990 to 05/05/2012)
           o   SSN: XXX-XX-XXXX
           o   Issued: CALIFORNIA 1988
           o   Other People who have used this SSN. This does not usually indicate fraud.
           o   YOLANDA JACINTO [ View Person Record ]
           o   Other SSNs this person has used. This does not usually indicate fraud.
           o   XXX-XX-XXXX
           o   Dates of Birth
                    DOB: 05/27/1964
                    Age: 53
                  
                        Other DOB: 05/26/1964
                        Age: 53
           o   Relationship Diagram
               Possible Relatives
           o   Blanca M Benito 11/1967 Age: 50
           o   Martin J Catarino 01/1968 Age: 50
           o   Martin C Jacinto 01/1968 Age: 50
           o   Martin C Jacinto 01/30 Year of Birth UNKNOWN
           o   Celso B Ramirez 12/1951 Age: 66
           o   Monica Lynette Ramirez 11/1974 Age: 43
           o   Indicators
           o   Bankruptcies: None Found
           o   Liens: 2 Found, Latest in 2014
           o   Judgments: None Found
           o   Utilities: None Found
           o   Cities
           o   Los Angeles, CA (11/01/2006)
           o   Reedley, CA (09/22/2016 to 02/2018)
           o   Rialto, CA (11/2004 to 01/05/2009)
           o   San Bernardino, CA (06/19/1990 to 03/13/2018)
           o   Visalia, CA (06/27/2002 to 01/19/2010)
           o   [ Show Carriers ]
               Possible Other Phones[Add New Phone]
           o   [ - ] Collapse
           o   (909) 913-6001 (PT) (M) (86%) [Feedback]
           o   (909) 882-0696 (PT) (66%) [Feedback]
           o   (909) 567-9157 (PT) (M) (66%) [Feedback]
           o   (559) 636-7974 (PT) (66%) [Feedback]
           o   (909) 381-4955 (PT) (66%) [Feedback]
           o   (559) 300-6850 (PT) (M) (29%) [Feedback]
           o   (909) 883-7241 (PT) (3%) [Feedback]
           o   (909) 421-2869 (PT) (3%) [Feedback]
           o   (909) 888-6323 (PT) (3%) [Feedback]
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 9 of 13 Page ID #:138



           o
           o   Counties
           o   Fresno County, CA (09/22/2016 to 02/2018)
           o   Los Angeles County, CA (11/01/2006 to 11/01/2006)
           o   San Bernardino County, CA (06/19/1990 to 03/13/2018)
           o   Tulare County, CA (06/27/2002 to 01/19/2010)
           o   Possible Email Addresses
           o   None found
           o   Address History (23 of 23) Map All Addresses[ Show Carriers ]
                   o
                          3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN
                       BERNARDINO COUNTY) (05/01/2007 to 03/13/2018)
                   o
                           1440 F ST, REEDLEY, CA 93654-3423 (FRESNO COUNTY) (09/22/2016 to
                       02/2018)
                      Subdivision Name: REEDLEY
                   o
                          426 W BASE LINE ST, SAN BERNARDINO, CA 92410-3502 (SAN
                       BERNARDINO COUNTY) (08/11/2017 to 08/11/2017)

               Current Commercial Phones at address

                        (909) 885-7648 (PT) - FUN CORNER
                        (909) 885-7648 (PT) - PARTY PLUS INC
           o   [ - ] Collapse
                   o
                           3748 RIDGE LINE DR, SAN BERNARDINO, CA 92407-4169 (SAN
                       BERNARDINO COUNTY) (06/13/2016 to 06/30/2016)
                      1 Current Private Phone

               Current Private Phone at address

                      (909) 804-8040 (PT) - LOPEZ, CRYSTAL
                   o
                          371 W BASE LINE ST, SAN BERNARDINO, CA 92410-3538 (SAN
                       BERNARDINO COUNTY) (08/08/2012 to 05/18/2016)
                   o
                          2163 N ARROWHEAD AVE, SAN BERNARDINO, CA 92405-4001 (SAN
                       BERNARDINO COUNTY) (08/25/2015 to 08/25/2015)
                   o
                          363 E BASE LINE ST, SAN BERNARDINO, CA 92410-3903 (SAN BERNARDINO
                       COUNTY) (04/29/2014 to 04/29/2014)
                   o
                         2005 N D ST, SAN BERNARDINO, CA 92405-3913 (SAN BERNARDINO COUNTY)
                       (02/2008 to 08/06/2012)
                      Subdivision Name: RANCHO SAN BERNARDINO
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 10 of 13 Page ID
                                  #:139


               o
                      2924 WALL AVE, SAN BERNARDINO, CA 92404-3635 (SAN BERNARDINO
                   COUNTY) (05/05/2012 to 05/05/2012)
               o
                       1905 N E ST, SAN BERNARDINO, CA 92405-3919 (SAN BERNARDINO
                   COUNTY) (10/20/2011 to 10/20/2011)
                  Subdivision Name: PALMS
               o
                       4244 W RUSSELL AVE, VISALIA, CA 93277-5126 (TULARE COUNTY)
                   (03/30/2006 to 01/19/2010)
                  Subdivision Name: LINWOOD RANCH
               o
                       370 W JACKSON ST, RIALTO, CA 92376-4068 (SAN BERNARDINO COUNTY)
                   (11/2004 to 01/05/2009)
               o
                       4304 W RUSSELL AVE, VISALIA, CA 93277-5101 (TULARE COUNTY)
                   (06/27/2002 to 11/2008)
               o
                       1345 N ARROWHEAD AVE, SAN BERNARDINO, CA 92405-4846 (SAN
                   BERNARDINO COUNTY) (06/17/1994 to 01/22/2007)
                  Subdivision Name: HART
               o
                       5194 LOUISE ST, SAN BERNARDINO, CA 92407-3037 (SAN BERNARDINO
                   COUNTY) (10/2005 to 11/30/2006)
                  2 Current Private Phones

            Current Private Phones at address

                  (909) 804-0155 (PT) - CASTILLO, S
                  (909) 882-3914 (PT) - SABLAN, JEANNE
               o
                       4647 SATURN ST, LOS ANGELES, CA 90019-5725 (LOS ANGELES COUNTY)
                   (11/01/2006 to 11/01/2006)
                  Subdivision Name: ARLINGTON HEIGHTS TERRACE
                  1 Current Private Phone

            Current Private Phone at address

                  (323) 746-5693 (PT) - TUCKER, BRIAN
               o
                      4058 N E ST, SAN BERNARDINO, CA 92407-3506 (SAN BERNARDINO
                   COUNTY) (09/2005 to 09/2005)
               o
                    PO BOX 22061, SAN BERNARDINO, CA 92406-0361 (SAN BERNARDINO
                   COUNTY) (09/01/1994 to 01/23/2003)
               o
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 11 of 13 Page ID
                                  #:140


                        5830 CASSANDRA DR, SAN BERNARDINO, CA 92407-2290 (SAN BERNARDINO
                       COUNTY) (04/14/1993 to 01/23/2003)
                   o
                         1609 N ARROWHEAD AVE APT 23, SAN BERNARDINO, CA 92405-4600 (SAN
                       BERNARDINO COUNTY) (03/19/1994 to 12/27/1996)
                      Subdivision Name: ARROWHEAD AVE
                      Address contains: 21 apartments
                      6 Current Private Phones
                   o
                           415 S MOUNT VERNON AVE APT 139, SAN BERNARDINO, CA 92410-2529
                       (SAN BERNARDINO COUNTY) (06/19/1990 to 06/19/1

                                                                   PRINT or EXPORT SEARCH RESULTS

   •   [ - ] MARTIN C JACINTO , 50 Years Old (Rialto, CA, San Bernardino, CA)
             o Add To Favorites
             o Clipboard
             o Print or Export
           o
           o   MARTIN C JACINTO - 50 Years Old
           o



   •

   •   MARTIN C JACINTO (10/26/2005 to 01/04/2018)

   •   Other Observed Names
   •   MARTIN J CATARINO (10/26/2005 to 11/28/2005)

   •   SSN: XXX-XX-XXXX
   •   Issued: CALIFORNIA 2005

   •   Date of Birth
          o DOB: 01/30/1968
          o Age: 50
          o Driver’s License Detail:
          o DL#: A4706332
          o DL State: CA
          o Reported Date: 07/12/2007
          o MARTIN C JACINTO
          o       3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN BERNARDINO
               COUNTY)
          o DOB: 01/30/1968
           o
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 12 of 13 Page ID
                                  #:141


   •   Relationship Diagram
       Possible Relatives
   •   Martin J Catarino 01/1968 Age: 50
   •   Martin C Jacinto 01/30 Year of Birth UNKNOWN
   •   Carolina S Ramirez 05/1964 Age: 53

   •   Indicators
   •   Bankruptcies: None Found
   •   Liens: 1 Found, Latest in 2012
   •   Judgments: 1 Found, Latest in 2015
   •   Utilities: None Found

   •   Cities
   •   Rialto, CA (07/2005)
   •   San Bernardino, CA (10/26/2005 to 03/13/2018)

   •   [ Show Carriers ]
       Possible Other Phones[Add New Phone]
   •   [ - ] Collapse
   •   (909) 882-0696 (PT) (L) (88%) [Feedback]
   •   (909) 913-6117 (PT) (M) (86%) [Feedback]
   •   (714) 519-5924 (PT) (M) (66%) [Feedback]
   •   (909) 885-1941 (PT) (19%) [Feedback]
   •   (909) 913-2584 (PT) (M) (11%) [Feedback]
   •   (909) 913-6001 (PT) (M) (4%) [Feedback]




   •

   •   Counties
   •   San Bernardino County, CA (07/2005 to 03/13/2018)

   •   Possible Email Addresses
   •   None found

   •   Address History (5 of 5)   Map All Addresses[ Show Carriers ]
           •
           o       3420 BROADMOOR BLVD, SAN BERNARDINO, CA 92404-2406 (SAN BERNARDINO
               COUNTY) (04/01/2007 to 03/13/2018)
           •
           o       371 E BASE LINE ST, SAN BERNARDINO, CA 92410-3903 (SAN BERNARDINO
               COUNTY) (07/12/2012 to 07/12/2012)
           •
           o        5194 LOUISE ST, SAN BERNARDINO, CA 92407-3037 (SAN BERNARDINO COUNTY)
               (11/2005 to 04/04/2007)
           o   2 Current Private Phones
Case 5:18-cv-00547-SJO-SHK Document 20-7 Filed 10/29/18 Page 13 of 13 Page ID
                                  #:142


       Current Private Phones at address

          o      (909) 804-0155 (PT) - CASTILLO, S
          o      (909) 882-3914 (PT) - SABLAN, JEANNE
   •   [ - ] Collapse
          •
          o        4058 N E ST, SAN BERNARDINO, CA 92407-3506 (SAN BERNARDINO COUNTY)
              (10/26/2005 to 10/26/2005)
          •
          o        370 W JACKSON ST, RIALTO, CA 92376-4068 (SAN BERNARDINO COUNTY) (07/2005
              to 07/2005)

                     990)
                     Address contains: 1 office, 126 apartments
                     1 Current Commercial Phone
                     36 Current Private Phones

              Current Commercial Phones at address

                     NOT PUBLISHED - MIJJAR REALTY
                     (909) 383-0001 (PT) - MIJJAR REALTY
                  o
                          2694 N ARROWHEAD AVE, SAN BERNARDINO, CA 92405-3404 (SAN
                      BERNARDINO COUNTY)
                     Subdivision Name: RANCHO SAN BERNARDI
                  o
                        404 N WATERMAN AVE, SAN BERNARDINO, CA 92410-4953 (SAN
                      BERNARDINO COUNTY)
                     1 Current Commercial Phone

              Current Commercial Phones at address

                     (909) 885-1941 (PT) - CENTER AUTOMART RADIATOR
                     (909) 383-8382 (PT) - GENERAL EQUIPMENT REPAIR & R
